                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JEFFREY HEMBERGER,                                  CASE NO. 18-cv-04252-YGR
                                   7                   Plaintiff,
                                                                                             ORDER DISMISSING ACTION FOR FAILURE
                                   8             vs.                                         TO PROSECUTE

                                   9     SAFEWAY, INC.,
                                  10                   Defendant.

                                  11

                                  12          By Order issued September 25, 2018, plaintiff was directed to file, no later than October 9,
Northern District of California
 United States District Court




                                  13   2018, an amended complaint in accordance with the Court’s September 25 Order dismissing

                                  14   plaintiff’s initial complaint. (Dkt. No. 21.) As of the date of this Order, plaintiff has not filed an

                                  15   amended complaint.
                                              Therefore, and pursuant to Federal Rule of Civil Procedure 4(m), this action is DISMISSED
                                  16
                                       WITH PREJUDICE.
                                  17
                                              IT IS SO ORDERED.
                                  18

                                  19
                                       Dated: November 5, 2018
                                  20
                                                                                                 YVONNE GONZALEZ ROGERS
                                  21                                                        UNITED STATES DISTRICT COURT JUDGE

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
